Exhibit 10.46

 

BRYN MAWR BANK CORPORATION 

RESTRICTED STOCK UNIT AGREEMENT FOR 

[________________]

SUBJECT TO THE AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN 

 

 

Grantee:

[_____________]

 

Date of Grant:

[_____________]

 

Number of RSUs:

[_____]

 

Vesting Dates(s):

[______________]

 

 

RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of the Date of Grant set
forth above by and between BRYN MAWR BANK CORPORATION (the “Corporation”) and
the Grantee named above (the “Grantee”).

 

1.     The Plan. This Agreement is subject to the terms and conditions of the
[Amended and Restated Bryn Mawr Bank Corporation 2010 Long Term Incentive Plan
(the “Plan”) as approved by the Board of Directors of the Corporation on
February 27, 2015 and by the Corporation’s shareholders on April 30, 2015].
Except as otherwise specified herein, all capitalized terms used in this
Agreement shall have the meanings given to them in the Plan. The term “Company
Group” as used in this Agreement with reference to employment shall include
employment with the Corporation or any of its direct or indirect subsidiaries.

 

2.     Grant of Restricted Stock Units.

 

a.     Subject to the terms and conditions of the Plan and this Agreement, and
the Grantee’s acceptance of same by execution of this Agreement, the
Corporation’s Compensation Committee (“Compensation Committee”) hereby grants to
the Grantee the number of Restricted Stock Units set forth above (the “RSUs”).

 

b.     Upon vesting of the RSUs and satisfaction of all of the other terms and
conditions in this Agreement, the Corporation will issue stock representing the
shares underlying the vested RSUs to be issued to Grantee as soon as
practicable.

 

3.     Terms and Conditions. The Grant is subject to the following terms and
conditions:

 

a.     Restricted (Vesting) Period. [The RSUs will vest in three installments at
the Vesting Dates (as defined below), provided that Grantee has remained
continually employed by the Company Group through the applicable Vesting Date,
as follows: (a) [____] of the Time-Based RSUs will vest at [________], (b)
[_______] of the Time-Based RSUs will vest at [___________], and (c) with
respect to [________] of the Time-Based RSUs will vest at [____________] (each
of the dates set forth in clauses (a), (b) and (c) is, as to the corresponding
portion of the RSUs, a “Vesting Date”, and each such period, a “Vesting
Period”).] OR [Vesting of the RSUs is subject to the completion of continued
service by the Grantee from the Date of Grant through [___________] (such date,
the “Vesting Date” and such period the “Vesting Period”)]. The RSUs will vest
upon expiration of the Vesting Period, but only if the Grantee remains
continuously employed by the Company Group through the end of the Vesting Period
or as otherwise provided herein.]

 

b.     No Rights as a Shareholder. Prior to the Vesting Date, Grantee will have
none of the rights and privileges of a shareholder with respect to the shares
underlying the RSUs, including but not limited to, the right to vote the shares
until such RSU’s have vested and such shares have been issued.

 

c.     Dividend-Equivalents. At the time of issuance of shares underlying vested
RSUs pursuant to subsection 2(b) above, the Company Group shall also pay to
Grantee an amount equal to the aggregate amount of all dividends declared and
paid by the Company Group based on dividend record dates falling between the
Date of Grant and the date of issuance in accordance with the number of shares
issued. The dividend-equivalents will be reported to the employee as W-2 wages
and, as such, will be subject to statutory withholding requirements for federal,
state and local taxes.

 

 

--------------------------------------------------------------------------------

 

 

4.     Forfeiture.

 

a.     Forfeiture. All RSUs that have not vested at the applicable Vesting Date
in accordance with subsection 3(a) shall be forfeited in their entirety.

 

b.     Forfeiture of Unvested RSUs and Payment to the Company Group for Issued
Shares Resulting from Vested RSUs If Grantee Engages in Certain Activities. The
provisions of this subsection 4(b) will apply to all RSUs granted to Grantee
under the Plan and to any shares issued to the Grantee upon vesting of RSUs. If,
at any time [prior to/during] the [final] Vesting [Date/Period], or for a period
of two (2) years after termination of, or leaving Grantee’s employment for any
reason with the Company Group, Grantee engages in any activity inimical,
contrary or harmful to the interests of the Company Group including, but not
limited to (A) conduct related to Grantee’s employment for which either criminal
or civil penalties against Grantee may be brought, (B) violation of the Company
Group’s policies including, without limitation, the Company Group’s Insider
Trading Policy, Code of Business Conduct and Ethics, Code of Personal Conduct,
Employee Handbook, or otherwise, (C) soliciting of any customer of the Company
Group for business which would result in such customer terminating their
relationship with the Company Group; soliciting or inducing any individual who
is an employee or director of the Company Group to leave the Company Group or
otherwise terminate their relationship with the Company Group, (D) disclosing or
using any confidential information or material concerning the Company Group, (E)
breach of any agreement between the Grantee and the Company Group, or
(F) participating in a hostile takeover attempt, then (x) all RSUs that have not
vested effective as of the date on which Grantee engages in such activity,
unless forfeited sooner by operation of another term or condition of this
Agreement or the Plan, shall be forfeited in their entirety, and (y) for any
shares underlying vested RSUs which have been issued to Grantee, the Grantee
shall pay to the Company Group the market value of the shares on the date of
issuance or the date Grantee engages in such activity, whichever is greater. The
term “confidential information” as used in this Agreement includes, but is not
limited to, records, documents, programs, technical data, information
technology, policies, files, lists, client non-public personal information,
pricing, costs, strategies, market data, statistics, business partners,
customers, customer requirements, prospective customer contacts, knowledge of
the Company Group lists, and knowledge of the Company Group’s clients, methods
of operation, processes, trade secrets, methods of determination of prices,
prices or fees, financial condition, profits, sales, net income, and
indebtedness, potential mergers and acquisitions, or the sale of Company Group
assets or subsidiaries, commercial contracts and relationships, employees,
litigation (whether actual or threatened), information acquired in connection
with the Grantee’s employment with the Company Group, including without
limitation, proprietary or confidential information of any third party who may
disclose such information to the Company Group or the Grantee in the course of
Company Group business, and any other information relating to the Company Group
that has not been made available to the general public, as the same may exist
from time to time.

 

c.     Right of Setoff. By accepting this Agreement, Grantee consents to the
deduction, to the extent permitted by law, from any amounts that the Company
Group owes Grantee from time to time (including amounts owed to Grantee as wages
or other compensation, fringe benefits, or paid time-off pay, as well as any
other amounts owed to Grantee by the Company Group), the amounts Grantee owes
the Corporation under subsection 4(b) above. Whether or not the Corporation
elects to make any setoff in whole or in part, if the Corporation does not
recover by means of setoff the full amount Grantee owes it, calculated as set
forth above, Grantee agrees to immediately pay the unpaid balance to the
Corporation.

 

d.     Compensation Committee Discretion. Grantee may be released from Grantee’s
obligations under subsections 4(b) and 4(c) only if the Compensation Committee,
or its duly appointed agent, determines in its sole discretion that such action
is in the best interest of the Corporation.

 

5.     Death, Disability or Retirement. In the event the Grantee shall cease to
be employed by to the Company Group by reason of: (a) normal or late retirement;
(b) with the consent of the Compensation Committee, early retirement or a
transfer of the Grantee in a spinoff; (c) death; or (d) total and permanent
disability as determined by the Compensation Committee (“Disability”), then the
vesting requirements on a fraction of Grantee’s RSUs will be deemed to have been
fulfilled. The vested portion shall be calculated as follows: the number of RSUs
granted multiplied by a fraction, the numerator of which is the number of full
calendar months that have elapsed in the applicable Vesting Period prior to the
death, Disability, Retirement, or transfer in a spinoff of the Grantee and the
denominator of which is the total number of full calendar months in the
applicable Vesting Period. Any remaining RSUs which have not vested as provided
in this section 5 shall be forfeited. The terms of subsection 2(b) shall apply
to the RSUs which vest as provided in this section 5.

 

 

--------------------------------------------------------------------------------

 

 

6.     Termination. If the Grantee terminates the Grantee’s employment with the
Company Group or if the Company Group terminates the Grantee’s employment with
or without Cause, other than as described in section 5 above, any RSUs that have
not yet vested at the date of termination shall automatically be forfeited.

 

7.     Change in Control. In the event of a Change in Control, Grantee’s
outstanding RSUs will be deemed to have vested and any shares underlying such
RSUs not previously issued shall be issued within ten days after the Change in
Control. A “Change in Control” shall be deemed to have taken place if (i) any
Person (as defined below) other than an entity in the Company Group or , an
employee benefit plan of the Company Group (or any Person organized, appointed
or established by the Company Group for or pursuant to the terms of any such
employee benefit plan), together with all affiliates and associates of such
Person, becomes the beneficial owner in the aggregate of 25% or more of the
common stock of the Corporation then outstanding, or (ii) during any twenty-four
month period, individuals who at the beginning of such period constituted the
Board of Directors of the Corporation or The Bryn Mawr Trust Company (the
“Bank”) cease, for any reason, to constitute a majority thereof, unless the
election, or the nomination for election by the Corporation or the Bank’s
shareholders, as the case may be, of each director who was not a director at the
beginning of such period was approved by a vote of at least two-thirds of the
directors in office at the time of such election or nomination, who were
directors at the beginning of such period. “Person” shall mean any person, firm,
corporation, partnership, association, or other entity.

 

8.     Non-Interference and Non-Solicitation.

 

a.     For a period of [____________] months following the date Grantee ceases
to be employed by the Company Group for any reason, whether voluntarily or
involuntarily (the “Separation Date”), Grantee agrees not to disrupt, damage,
impair or interfere with the business of the Company Group in any manner,
including without limitation, by: (a) employing, engaging or soliciting any
employee of the Company Group; (b) inducing or attempting to influence an
employee to leave the employ of the Company Group; (c) adversely influencing or
altering the relationship of any person, firm, corporation, partnership,
association or other entity (“Person”) with the Company Group, whether such
Person is an employee, customer, client or otherwise; or (d) directly or
indirectly, individually or for any other, calling on, engaging in business
with, soliciting, inducing, or attempting to solicit or induce, any Person who
has been a customer, client or business referral source of the Company Group, or
who has been solicited as a potential customer, client or business referral
source of the Company Group, during the two (2) year period preceding the
Separation Date to (x) cease doing business in whole or in part with or through
the Company Group or (y) do business with any other Person which performs
services or offers products materially similar to or competitive with those
provided by the Company Group.

 

b.     Grantee shall maintain confidential information (as defined in Section
4(b)) in the strictest of confidence, shall not disclose confidential
information to any person outside of the Company Group, and shall not use,
reproduce, disseminate, or take any other action with respect to confidential
information other than in connection with Grantee’s employment and for the
benefit of the Company Group. Grantee shall not remove confidential information
from Company Group premises unless necessary in connection with the performance
of Grantee’s job duties, and in such event, such confidential information shall
be returned or destroyed immediately upon cessation of Grantee’s employment with
the Company Group. The obligations of Grantee under this Section 8(b) shall
apply during Grantee’s employment and following termination of Grantee’s
employment, and shall survive in perpetuity.

 

c.     Grantee acknowledges and agrees that the restrictions contained in this
section 8 are reasonable and necessary in order to protect the legitimate
interests of the Company Group and that any violation thereof would result in
irreparable injury to the Company Group. Consequently, Grantee acknowledges and
agrees that, in the event of any violation thereof, the Company Group shall be
authorized and entitled, without the necessity of posting a bond or other form
of security, to obtain from any court of competent jurisdiction injunctive and
equitable relief, as well as an equitable accounting of all profits and benefits
arising out of such violation, which rights and remedies shall be cumulative and
in addition to any other rights or remedies to which the Company Group may be
entitled at law or in equity (including the rights of forfeiture set forth in
section 4 hereof) and, in the event the Company Group is required to enforce the
terms of this Agreement through court proceedings, the Company Group shall be
entitled to reimbursement of all legal fees, costs and expenses incident to
enforcement of any such term, in whole or in part and/or such term as may be
modified by a court of competent jurisdiction.

 

 

--------------------------------------------------------------------------------

 

 

d.     If any court of competent jurisdiction construes any of the restrictive
covenants set forth in this section 8, or any part thereof, to be unenforceable
because of the duration, scope or geographic area covered thereby, such court
shall have the power to reduce the duration, scope or geographic area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.

 

9.     Change Adjustments. The Compensation Committee shall make appropriate
adjustments to give effect to adjustments made in the number of shares of the
Corporation’s common stock through a merger, consolidation, recapitalization,
reclassification, combination, spinoff, common stock dividend, stock split or
other relevant change as the Compensation Committee deems appropriate to prevent
dilution or enlargement of the rights of the Grantee. Any adjustments or
substitutions pursuant to this section shall meet the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and shall be
final and binding upon the Grantee.

 

10.     Compliance with Law and Regulations. The grant of RSUs and the issuance
of shares underlying vested RSUs shall be subject to all applicable federal and
state laws, the rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Corporation shall not be required to
register any securities pursuant to the Securities Act of 1933, as amended, or
to list such shares under the stock market or exchange on which the common stock
of the Corporation may then be listed, or to take any other affirmative action
in order to cause the issuance or delivery of shares underlying vested RSUs to
comply with any law or regulation of any governmental authority.

 

11.     Notice. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, addressed as follows: to the
Corporation, Attention: Corporate Secretary, at its office at 801 Lancaster
Avenue, Bryn Mawr, PA 19010 or to the Grantee at her/his address on the records
of the Corporation or at such other addresses as the Corporation, or Grantee,
may designate in writing from time to time to the other party hereto.

 

12.     Employment. Neither the action of the Corporation or its shareholders,
nor any action taken by the Compensation Committee under the Plan nor any
provisions of this Agreement shall be construed as giving to the Grantee the
right to be retained as an employee of the Company Group.

 

13.     Payment of Taxes. Upon issuance of shares underlying the vested RSUs the
value of the shares issued, calculated based on the closing price of the
Corporation’s common stock on the day preceding the applicable Vesting Date,
will constitute W-2 wages to the Grantee and, as such, will be subject to
statutory federal, state and local withholding taxes. The Corporation will
withhold a sufficient number of whole shares in order to satisfy this tax
obligation. The remaining shares will be made available to the Grantee as soon
as practicable. The value of any fractional shares will be paid to the Grantee
through a separate disbursement.

 

14.     Incorporation by Reference. This Restricted Stock Unit Award is granted
pursuant and subject to the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference. If any provision of this Agreement
conflicts with any provision of the Plan in effect on the Date of Grant, the
terms of the Plan shall control. This Agreement shall not be modified after the
Date of Grant except by written agreement between the Corporation and the
Grantee; provided, however, that such modification shall (a) not be inconsistent
with the Plan, and (b) be approved by the Committee.

 

15.     Severability. Except as set forth in Section 8, if any one or more of
the provisions contained in this Agreement are invalid, illegal or
unenforceable, the other provisions of this Agreement will be construed and
enforced as if the invalid, illegal or unenforceable provision had never been
included.

 

 

--------------------------------------------------------------------------------

 

 

16.     Compliance with Internal Revenue Code Section 409A. It is the intention
of the parties that the RSUs and the Agreement comply with the provisions of
Section 409A of the Code to the extent, if any, that such provisions are
applicable to the Agreement and the Agreement will be administered by the
Compensation Committee in a manner consistent with this intent. If any payments
or benefits may be subject to taxation under Section 409A of the Code, Grantee
agrees that the Compensation Committee may, without the consent of Grantee,
modify this Agreement to the extent and in the manner that the Compensation
Committee deems necessary or advisable or take any other action or actions,
including an amendment or action with retroactive effect that the Compensation
Committee determines is necessary or appropriate to exempt any payments or
benefits from the application of Section 409A or to provide such payments or
benefits in the manner that complies with the provisions of Section 409A such
that they will not be taxable thereunder.

 

17.     Choice of Law. The provisions of this Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law provision that would apply the law of another jurisdiction.

 

18.     Interpretation. The interpretation and construction or any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.

 

 

Signature Page Follows

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Grantee has hereunto set his/her hand and
seal, effective as of the Date of Grant set forth above.

 

 

 

BRYN MAWR BANK CORPORATION

     

 

 

By:

   

Name:

 

Title:

 

 

 

 

 

 

(Signature of Grantee)

 

 

 

 

 

(Print Name of Grantee)

 

 

 

 

 

(Address of Grantee)

 